In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________

NO. 09-04-090 CR

____________________


MELLANIE LOUISE LEONARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 03-05-03818 CR




MEMORANDUM OPINION  (1)
	On March 24, 2005, we abated the appeal to the trial court.  We received the
supplemental clerk's record on April 27, 2005.  The appeal is hereby reinstated.  On April
14, 2005, the trial court conducted a hearing to determine why the appellant's brief had
not been filed.  See Tex. R. App. P. 38.8.  The appellant personally appeared at the
hearing and expressed her desire to dismiss her appeal.  Appellate counsel subsequently
filed a motion to dismiss the appeal.
	The Court finds the appellant has voluntarily abandoned the appeal.  Our opinion
has not issued in this appeal, and the appellant stated in open court that she wishes to
withdraw her notice of appeal.  Accordingly, the appeal is dismissed.	
	APPEAL DISMISSED.	
								PER CURIAM
Opinion Delivered May 11, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.